Case 1:19-cv-01938-DDD-KMT Document 43 Filed 04/06/20 USDC Colorado Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLORADO

  CARLOS BRITO, Individually,

                 Plaintiff,
  vs.
                                                     Case No.:1:19-cv-01938-DDD-KMT
  ASSET STRATEGY GROUP, LLC, a
  Colorado Limited Liability Company,

              Defendant.
  ________________________________/

                                   NOTICE OF SETTLEMENT

         COMES NOW the Plaintiff, Carlos Brito, Individually, by and through his undersigned

  counsel, and informs the Court that the matter has been amicably settled between the Parties,

  subject to the final execution of the settlement documents, and hereby requests:

         1.      The Plaintiff requests that pursuant to a Court Order, that the case be dismissed

  subject to the right of any party to file within sixty (60) days a stipulated form of final order or

  judgment or, on good cause shown, to move the Court to re-open the case for further

  proceedings.
Case 1:19-cv-01938-DDD-KMT Document 43 Filed 04/06/20 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 6th day of April, 2020, a true and correct copy of the

  foregoing was electronically filed via the Court’s CM/ECF System, which will automatically

  send via Notice of Electronic Filing, Miles M. Dewhirst, mdewhirst@fewhirstdolven.com, Susan

  G. Pray, spray@dewhirstdolven.com, and Kathleen M. Kulasza, kkulasza@dewhirstdolven.com,

  Dewhirst & Dolven, LLC, 650 S. Cherry Street, Suite 600, Denver, CO 80246.

                                                   Respectfully Submitted,

                                                   /s/John P. Fuller
                                                   John P. Fuller, Esq.
                                                   Fuller, Fuller & Associates, P.A.
                                                   12000 Biscayne Boulevard, Suite 502
                                                   North Miami, FL 33181
                                                   Telephone: (305) 891-5199
                                                   Facsimile: (305) 893-9505
                                                   jpf@fullerfuller.com
                                                   and
                                                   Kara W. Edmunds, Esq.
                                                   CO. Atty. Reg. No. 47035
                                                   Edmunds Law Firm, PLLC
                                                   2280 Forest Avenue
                                                   Boulder, CO 80304
                                                   Telephone: (303) 953-0863
                                                   kara@kwelaw.com
                                                   Attorneys for Plaintiff




                                               2
